SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Under Rule14a-12 NYSE Euronext (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. (See explanatory note below) o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: Bloomberg interview with NYSE Euronext Chief Executive Officer, Duncan Niederauer (June 1, 2011): NYSE Chief Calls Merger Feedback From European Regulators Constructive By Whitney Kisling, Nina Mehta and Matthew Leising NYSE Euronext has received very constructive feedback from European regulators on its agreement to merge with Deutsche Boerse AG (DB1), according to Duncan Niederauer, the chief executive officer. The tones been very, very constructive, and were on track for decisions in 2011 for sure, Niederauer said yesterday in an interview at Bloomberg headquarters in New York. The owner of the New York Stock Exchange and NYSE Liffe derivatives market agreed in February to the $9.53 billion deal and won a victory last month when an unsolicited offer from Nasdaq OMX Group Inc. (NDAQ) and IntercontinentalExchange Inc. (ICE) was blocked by U.S. authorities. More than $20 billion of stock-market mergers have been announced in the last seven months as exchange operators seek to expand revenue sources after profits fell in equity trading. Niederauer, whose deal with Frankfurt-based Deutsche Boerse would create the worlds biggest exchange company, said its too early to pursue major acquisitions in Asia. One of my takeaways from Asia is they want to be part of it, they just need time, said Niederauer, who was in the region last month. Its going to be a while. I think its five to 10 years out. Most Asian exchanges have not demutualized yet and do not have a public currency. Among the eight largest publicly traded exchanges worldwide by market value, three are in Asia-Pacific countries: Hong Kong Exchanges & Clearing Ltd., Singapore Exchange Ltd. (SGX) and Australias ASX Ltd. (ASX). Venues elsewhere in the region are either government-owned or have yet to demutualize, or shift from member to shareholder ownership. Japan, China While equities listed in Japan and China have the second- and third-highest market value worldwide, the owners of their primary exchanges have yet to sell shares through an initial public offering. Tokyo Stock Exchange Inc. said March 10 that it will begin procedures for a public share sale. The two biggest exchanges in China are the Shanghai and Shenzhen stock exchanges. Both are overseen by the China Securities Regulatory Commission, which is a government agency. Hong Kong Exchanges is the worlds largest listed exchange operator by market value at about $24 billion, according to data compiled by Bloomberg. The company posted its first annual profit gain in three years in March, as initial public offerings reached a record. Failed Bid A deal that would have united the exchanges in Singapore and Australia failed. While Singapore Exchanges A$8.3 billion ($8.9 billion) bid for Sydney-based ASX in October marked the first agreement in a wave of exchange consolidation, the deal was blocked by Australian regulators in April. In rejecting the deal, Australian Acting Prime Minster Wayne Swan said it was a no brainer that the deal wasnt in the countrys national interest. NYSE Euronext (NYX), based in New York, and Deutsche Boerse agreed in February to merge. Even with the Nasdaq OMX-ICE joint bid withdrawn, NYSE Euronexts deal faces a review from European regulators, who may take issue with joining the biggest derivatives businesses in the region. In addition to combining the Eurex and Liffe markets within one company, the deal between NYSE Euronext and Deutsche Boerse would bring about 30 percent of European stock trading under common ownership, based on data compiled by Bats Global Markets. In the U.S. the company would own three equity options exchanges, giving it 42 percent of the volume, based on April’s figures compiled by Chicago-based OCC, which clears equity derivatives transactions. Bid Withdrawn Nasdaq OMX and ICE withdrew their joint $11.3 billion bid for NYSE Euronext on May 16 after the U.S.
